Name: Commission Regulation (EC) No 2408/98 of 6 November 1998 amending Annex V to Council Regulation (EEC) No 259/93 on the supervision and control of shipments of waste within, into and out of the European Community (Text with EEA relevance)
 Type: Regulation
 Subject Matter: environmental policy;  European Union law;  deterioration of the environment;  trade policy
 Date Published: nan

 EN Official Journal of the European Communities7. 11. 98 L 298/19 COMMISSION REGULATION (EC) No 2408/98 of 6 November 1998 amending Annex V to Council Regulation (EEC) No 259/93 on the supervision and control of shipments of waste within, into and out of the European Community (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 259/93 of l February 1993 on the supervision and control of ship- ments of waste within, into and out of the European Community (1), as last amended by Commission Decision 98/368/EC (2), and in particular Article 16(1) thereof, (1) Whereas, by virtue of Council Decision 93/ 98/EEC (3), the European Community has been a Party to the Basel Convention on the control of transboundary movements of hazardous wastes and their disposal since 7 February 1994; (2) Whereas in accordance with Article 16 of Regula- tion (EEC) No 259/93, as amended by Regulation (EC) No 120/97 (4), Annex V to that Regulation should be amended taking into full consideration those wastes featuring on the list of wastes adopted in accordance with Article 1(4) of Council Directive 91/689/EEC of 12 December 1991 on hazardous waste (5), as amended by Directive 94/31/EC (6), and any lists of wastes characterised as hazardous for the purposes of the Basel Convention; (3) Whereas, at the Fourth Conference of the Parties to the Basel Convention, a Decision (Decision IV/9') was adopted to add new Annexes VIII and IX to the Convention listing respectively wastes charac- terised as hazardous pursuant to Article 1(1)(a) of the Convention and wastes not covered by Article 1(1)(a) of the Convention; (4) Whereas, in accordance with Article 18(2)(c) of the Basel Convention, on expiry of six months from the date of circulation of the communication of the adoption by the Depository, those Annexes VIII and IX should become effective for all Parties which have not notified the Depository that they are unable to accept them; (5) Whereas, in accordance with Article 1(1)(b) of the Basel Convention, wastes that are not covered under Article 1(1)(a) but are defined as, or are considered to be, hazardous wastes by the domestic legislation of a Party shall be hazardous wastes' for the purposes of that Convention; whereas Article 4(11) of the Basel Convention provides that nothing in that Convention is to prevent a Party from imposing additional requirements that are consistent with the provisions thereof, and are in accordance with the rules of international law, in order to better protect human health and the envir- onment; whereas, therefore, the amendment to Annex V contained in this Regulation is without prejudice to any future decision concerning Annex V, in particular as regards the adoption of stricter Community measures; (6) Whereas in order effectively to implement De- cisions II/12 and III/1 of, respectively, the second and third Conference of the Parties to the Basel Convention, it is important that all wastes which are classified as hazardous, whether in the context of the Basel Convention or in the context of Community legislation, be included in Annex V; whereas, however, the new Annexes VIII and IX to the Basel Convention provide the most recent classification of hazardous waste; whereas it is considered opportune  at this stage  that in the event of conflict or discrepancy these new Annexes should be complied with; whereas, accordingly, the export of any waste listed in Part 1, list B (Annex IX to the Basel Convention) is not prevented by Annex V to Regulation (EEC) No 259/93 since it has not been characterised as hazardous for the purposes of Article 1(1)(a) of the Basel Convention; (7) Whereas, in accordance with the introductory wording of Annex VIII to the Basel Convention, Member States may make provisions, in excep- tional cases, to determine, on the basis of docu- mentary evidence provided in an appropriate way by the holder, that a specific waste in Annex V is to be excluded from the export ban referred to in Article 16(1) of Regulation (EEC) No 259/93 if it does not display any of the properties listed in (1) OJ L 30, 6. 2. 1993, p. 1. (2) OJ L 165, 10. 6. 1998, p. 20. (3) OJ L 39, 16. 2. 1993, p. 1. (4) OJ L 22, 24. 1. 1997, p. 14. (5) OJ L 377, 31. 12. 1991, p. 20. (6) OJ L 168, 2. 7. 1994, p. 28. EN Official Journal of the European Communities 7. 11. 98L 298/20 Annex III to Directive 91/689/EEC, taking into account, as regards H3 to H8 of the said Annex, the limit values laid down in Council Decision 94/ 904/EC (1); (8) Whereas, in accordance with the introductory wording of Annex IX to the Basel Convention, the second indent of Article 1(4) of Directive 91/ 689/EEC and the introductory wording of Annex II to Regulation (EEC) No 259/93, the fact that a waste is not listed in Annex V, or that it is listed in Part 1, list B, does not preclude, in exceptional cases, characterisation of such a waste as hazardous and therefore subject to the export ban referred to in Article 16(1) of Regulation (EEC) No 259/93, if it displays any of the properties listed in Annex III to Directive 91/689/EEC taking into account, as regards H3 to H8 of the said Annex, the limit values laid down in Decision 94/904/EC; (9) Whereas in such cases the intended country of importation should be informed and Member States should notify such cases to the Commission which should forward the information to the other Member States and to the Secretariat of the Basel Convention; whereas on the basis of the informa- tion provided the Commission may make comments and, where appropriate, submit proposals to the Committee established pursuant to Article 18 of Council Directive 75/442/EEC (2), as last amended by Commission Decision 96/ 350/EC (3), with a view to adapting Annex V; (10) Whereas in the light of the foregoing it is necessary to amend Annex V to Regulation (EEC) No 259/93; (11) Whereas the measures provided for in this Regula- tion are in accordance with the opinion expressed by the aforementioned Committee established pursuant to Article 18 of Directive 75/442/EEC, HAS ADOPTED THIS REGULATION: Article 1 Annex V to Regulation (EEC) No 259/93 is hereby replaced by the Annex to this Regulation. Article 2 This Regulation shall be without prejudice to any future decision as regards changes to Annex V to Regulation (EEC) No 259/93, in particular with a view to the poss- ibility of adopting stricter Community measures in accordance with Article 1(1)(b) and Article 4(11) of the Basel Convention. Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 November 1998. For the Commission Ritt BJERREGAARD Member of the Commission (1) OJ L 356, 31. 12. 1994, p. 14. (2) OJ L 194, 25. 7. 1975, p. 39. (3) OJ L 135, 6. 6. 1996, p. 32. EN Official Journal of the European Communities7. 11. 98 L 298/21 ANNEX ANNEX V INTRODUCTORY NOTES 1. Annex V shall apply without prejudice to Directive 75/442/EEC, as amended by Directive 91/156/EEC, and Directive EEC. 2. This Annex consists of three parts, whereby Parts 2 and 3 only apply when Part 1 is not applicable. Consequently, to determine if a specific waste is covered by Annex V to Regulation (EEC) No 259/93, one has to first check whether the waste features in Part 1 of Annex V, if this is not the case whether it features in Part 2, and if this is not the case whether it features in Part 3. Part 1 is divided into two sub-sections: List A enumerating wastes which are classified as hazardous for the purposes of the Basel Convention and therefore are covered by the export ban and List B enumerating wastes which are not covered by the export ban. Thus, if a waste features in Part 1, one has to check if it is enumerated in List A or in List B. Only if a waste does not feature in either List A or List B of Part 1, one has to check if it features in Part 2 or 3 and if this is the case it is covered by the export ban. 3. Member States may make provisions, in exceptional cases, to determine, on the basis of documentary evidence provided in an appropriate way by the holder, that a specific waste on this Annex is excluded from the export ban referred to in Article 16(1) of Regulation (EEC) No 259/93 as amended, if it does not display any of the properties listed in Annex III to Directive 91/689/EEC, taking into account, as regards H3 to H8 of the said Annex, the limit values laid down in Decision 94/904/EC. In such a case, the Member State concerned shall inform the envisaged importing country prior to taking a decision. Member States shall notify such cases to the Commission before the end of each calendar year. The Commission shall forward the information to all Member States and to the Secretariat of the Basel Convention. On the basis of the information provided, the Commission may make comments and, where appropriate, submit proposals to the Committee established pursuant to Article 18 of Directive 75/ 442/EEC with a view to adapting Annex V to Regulation (EEC) No 259/93. 4. The fact that a waste is not listed in this Annex, or that it is listed in Part 1, List B, does not preclude, in exceptional cases, characterisation of such a waste as hazardous and therefore subject to the export ban referred to in Article 16(1) of Regulation (EEC) No 259/93 as amended, if it displays any of the properties listed in Annex III to Directive 91/689/EEC, taking into account, as regards H3 to H8 of the said Annex, the limit values laid down in Decision 94/904/EC, as provided for in Article 1(4), second indent, of Directive 91/689/EEC and in the Header of Annex II to Regulation (EEC) No 259/93. In such a case, the Member State concerned shall inform the envisaged importing country prior to taking a decision. Member States shall notify such cases to the Commission before the end of each calendear year. The Commission shall forward the information to all Member States and to the Secretariat of the Basel Convention. On the basis of the information provided, the Commission may make comments and, where appropriate, submit proposals to the Committee established pursuant to Article 18 of Directive 75/ 442/EEC with a view to adapting Annex V to Regulation (EEC) No 259/93; EN Official Journal of the European Communities 7. 11. 98L 298/22 PART 1 List A (Annex VIII to the Basel Convention) [A1] Metal and metal-bearing wastes [A1010] Metal wastes and waste consisting of alloys of any of the following:  Antimony  Arsenic  Beryllium  Cadmium  Lead  Mercury  Selenium  Tellurium  Thallium but excluding such wastes specifically listed on List B. [A1020] Waste having as constituents or contaminants, excluding metal waste in massive form, any of the following:  Antimony; antimony compounds  Beryllium; beryllium compounds  Cadmium; cadmium compounds  Lead; lead compounds  Selenium; selenium compounds  Tellurium; tellurium compounds [A1030] Wastes having as constituents or contaminants any of the following:  Arsenic; arsenic compounds  Mercury; mercury compounds  Thallium; thallium compounds [A1040] Wastes having as constituents any of the following:  Metal carbonyls  Hexavalent chromium compounds [A1050] Galvanic sludges [A1060] Waste liquors from the pickling of metals [A1070] Leaching residues from zinc processing, dust and sludges such as jarosite, hematite, etc. [A1080] Waste zinc residues not included on List B, containing lead and cadmium in concentrations sufficient to exhibit Annex III characteristics [A1090] Ashes from the incineration of insulated copper wire [A1100] Dusts and residues from gas cleaning systems of copper smelters [A1110] Spent electrolytic solutions from copper electro-refining and electro-winning operations [A1120] Waste sludges, excluding anode slimes, from electrolyte purification systems in copper electro- refining and electro-winning operations [A1130] Spent etching solutions containing dissolved copper [A1140] Waste cupric chloride and copper cyanide catalysts [A1150] Precious metal ash from incineration of printed circuit boards not included on List B (1) [A1160] Waste lead-acid batteries, whole or crushed [A1170] Unsorted waste batteries excluding mixtures of only List B batteries. Waste batteries not specified on List B containing Annex I constituents to an extent to render them hazardous (1) Note that the mirror entry on List B ([B 1160]) does not specify exceptions. EN Official Journal of the European Communities7. 11. 98 L 298/23 [A1180] Waste electrical and electronic assemblies or scrap (1) containing components such as accumula- tors and other batteries included on List A, mercury-switches, glass from cathode-ray tubes and other activated glass and PCB capacitors, or contaminated with Annex I constituents (e.g. cadmium, mercury, lead, polychlorinated biphenyl) to an extent that they possess any of the characteristics contained in Annex III (note the related entry on List B [B1110]) (2) [A2] Wastes containing principally inorganic constituents, which may contain metals and organic materials [A2010] Glass waste from cathode-ray tubes and other activated glasses [A2020] Waste inorganic fluorine compounds in the form of liquids or sludges but excluding such wastes specified on List B [A2030] Waste catalysts but excluding such wastes specified on List B [A2040] Waste gypsum arising from chemical industry processes, when containing Annex I constituents to the extent that it exhibits an Annex III hazardous characteristic (note the related entry on List B [B2080]) [A2050] Waste asbestos (dusts and fibres) [A2060] Coal-fired power plant fly-ash containing Annex I substances in concentrations sufficient to exhibit Annex III characteristics (note the related entry on List B [B2050]) [A3] Wastes containing principally organic constituents, which may contain metals and inor- ganic materials [A3010] Waste from the production or processing of petroleum coke and bitumen [A3020] Waste mineral oils unfit for their originally intended use [A3030] Wastes that contain, consist of or are contaminated with leaded anti-knock compound sludges [A3040] Waste thermal (heat transfer) fluids [A3050] Wastes from production, formulation and use of resins, latex, plasticizers, glues/adhesives excluding such wastes specified on List B (note the related entry on List B [B4020]) [A3060] Waste nitrocellulose [A3070] Waste phenols, phenol compounds including chlorophenol in the form of liquids or sludges [A3080] Waste ethers not including those specified on List B [A3090] Waste leather dust, ash, sludges and flours when containing hexavalent chromium compounds or biocides (note the related entry on List B [B3100]) [A3100] Waste paring and other waste of leather or of composition leather not suitable for the manufacture of leather articles containing hexavalent chromium compounds or biocides (note the related entry on List B [3090]) [A3110] Fellmongery wastes containing hexavalent chromium compounds or biocides or infectious substances (note the related entry on List B [3110]) [A3120] Fluff  light fraction from shredding [A3130] Waste organic phosphorous compounds [A3140] Waste non-halogenated organic solvents but excluding such wastes specified on List B [A3150] Waste halogenated organic solvents [A3160] Waste halogenated or unhalogenated non-aqueous distillation residues arising from organic solvent recovery operations [A3170] Wastes arising from the production of aliphatic halogenated hydrocarbons (such as chloro- methane, dichloro-ethane, vinyl chloride, vinylidene chloride, allyl chloride and epichlorhydrin) (1) This entry does not include scrap assemblies from electric power generation. (2) PCBs are at a concentration level of 50 mg/kg or more. EN Official Journal of the European Communities 7. 11. 98L 298/24 [A3180] Wastes, substances and articles containing, consisting of or contaminated with polychlorinated biphenyl (PCB), polychlorinated terphenyl (PCT), polychlorinated naphthalene (PCN) or polybro- minated biphenyl (PBB), or any other polybrominated analogues of these compounds, at a concentration level of 50 mg/kg or more (1) [A3190] Waste tarry residues (excluding asphalt cements) arising from refining, distillation and any pyrolitic treatment of organic materials [A4] Wastes which may contain either inorganic or organic constituents [A4010] Wastes from the production, preparation and use of pharmaceutical products but excluding such wastes specified on List B [A4020] Clinical and related wastes; that is wastes arising from medical, nursing, dental, veterinary, or similar practices, and wastes generated in hospitals or other facilities during the investigation or treatment of patients, or research projects [A4030] Wastes from the production, formulation and use of biocides and phytopharmaceuticals, including waste pesticides and herbicides which are off-specification, out-dated (2), or unfit for their ori- ginally intended use [A4040] Wastes from the manufacture, formulation and use of wood-preserving chemicals (3) [A4050] Wastes that contain, consist of or are contaminated with any of the following:  Inorganic cyanides, excepting precious-metal-bearing residues in solid form containing traces of inorganic cyanides  Organic cyanides [A4060] Waste oils/water, hydrocarbons/water mixtures, emulsions [A4070] Wastes from the production, formulation and use of inks, dyes, pigments, paints, lacquers, varnish excluding any such waste specified on List B (note the related entry on List B [B4010]) [A4080] Wastes of an explosive nature (but excluding such wastes specified on List B) [A4090] Waste acidic or basic solutions, other than those specified in the corresponding entry on List B (note the related entry on List B [B2120]) [A4100] Wastes from industrial pollution control devices for cleaning of industrial off-gases but excluding such wastes specified on List B [A4110] Wastes that contain, consist of or are contaminated with any of the following:  any congenor of polychlorinated dibenzo-furan  any congenor of polychlorinated dibenzo-dioxin [A4120] Wastes that contain, consist of or are contaminated with peroxides [A4130] Wastes packages and containers containing Annex I substances in concentrations sufficient to exhibit Annex III hazard characteristics [A4140] Waste consisting of or containing off-specification or out-dated (2) chemicals corresponding to Annex I categories and exhibiting Annex III hazard characteristics (1) The 50 mg/kg level is considered to be an internationally practical level for all wastes. However, many individual countries have established lower regulatory levels (e.g. 20 mg/kg) for specific wastes. (2) Out-dated' means unused within the period recommended by the manufacturer. (3) This entry does not include wood treated with wood-preserving chemicals. EN Official Journal of the European Communities7. 11. 98 L 298/25 [A4150] Waste chemical substances arising from research and development or teaching activities which are not identified and/or are new and whose effects on human health and/or the environment are not known [A4160] Spent activated carbon not included on List B (note the related entry on List B [B2060]) List B (Annex IX to the Basel Convention) [B1] Metal and metal-bearing wastes [B1010] Metal and metal-alloy wastes in metallic, non-dispersible form:  Precious metals (gold, silver, the platinum group, but not mercury)  Iron and steel scrap  Copper scrap  Nickel scrap  Aluminium scrap  Zinc scrap  Tin scrap  Tungsten scrap  Molybdenum scrap  Tantalum scrap  Magnesium scrap  Cobalt scrap  Bismuth scrap  Titanium scrap  Zirconium scrap  Manganese scrap  Germanium scrap  Vanadium scrap  Scrap of hafnium, indium, niobium, rhenium and gallium  Thorium scrap  Rare earths scrap [B1020] Clean, uncontaminated metal scrap, including alloys, in bulk finished form (sheet, plate, beams, rods, etc.):  Antimony scrap  Beryllium scrap  Cadmium scrap  Lead scrap (but excluding lead-acid batteries)  Selenium scrap  Tellurium scrap [B1030] Refractory metals containing residues [B1040] Scrap assemblies from electrical power generation not contaminated with lubricating oil, PCB or PCT to an extent to render them hazardous [B1050] Mixed non-ferrous metal, heavy fraction scrap, not containing Annex I materials in concentrations sufficient to exhibit Annex III characteristics (1) [B1060] Waste selenium and tellurium in metallic elemental form including powder [B1070] Waste of copper and copper alloys in dispersible form, unless than contain Annex I constituents to an extent that they exhibit Annex III characteristics (1) Note that even where low level contamination with Annex I materials initially exists, subsequent processes, including recycling processes, may result in separated fractions containing significantly enhanced concentrations of those Annex I materials. EN Official Journal of the European Communities 7. 11. 98L 298/26 [B1080] Zinc ash and residues including zinc alloys residues in dispersible form unless containing Annex I constituents in concentration such as to exhibit Annex III characteristics or exhibiting hazard characteristic H4.3 (1) [B1090] Waste batteries conforming to a specification, excluding those made with lead, cadmium or mercury [B1100] Metal-bearing wastes arising from melting, smelting and refining of metals:  Hard zinc spelter  Zinc-containing drosses:  galvanizing slab zinc top dross (; 90 % Zn)  galvanizing slab zinc bottom dross (; 92 % Zn)  zinc die casting dross (; 85 % Zn)  hot dip galvanizers slab zinc dross (batch) (; 92 % Zn)  zinc skimmings  Aluminium skimmings (or skims) excluding salt slag  Slags from copper processing for further processing or refining not containing arsenic, lead or cadmium to an extent that they exhibit Annex III hazard characteristics  Wastes of refractory linings, including crucibles, originating from copper smelting  Slags from precious metals processing for further refining  Tantalum bearing tin slags with less than 0,5 % tin [B1110] Electrical and electronic assemblies:  Electronic assemblies consisting only of metals or alloys  Waste electrical and electronic assemblies or scrap (2) (including printed circuit boards) not containing components such as accumulators and other batteries included on List A, mercury- switches, glass from cathode-ray tubes and other activated glass and PCB capacitors, or not contaminated with Annex I constituents (e.g. cadmium, mercury, lead, polychlorinated biphenyl) or from which these have been removed, to an extent that they do not possess any of the characteristics contained in Annex III (note the related entry on List A [A1180])  Electrical and electronic assemblies (including printed circuit boards, electronic components and wires) destined for direct re-use (3) and not for recycling or final disposal (4) [B1120] Spent catalysts excluding liquids used as catalysts, containing any of:  Transition metals, excluding waste catalysts (spent catalysts, liquid used catalysts or other catalysts) on List A: scandium, vanadium, manganese, cobalt, copper, yttrium, niobium, hafnium, tungsten, titanium, chromium, iron, nickel, zinc, zirconium, molybdenum, tantalum, rhenium  Lanthanides (rare earth metals): lanthanum, praseodymium, samarium, gadolinium, dyspro- sium, erbium, ytterbium, cerium, neody, europium, terbium, holmium, thulium, lutetium [B1130] Cleaned spent precious-metal-bearing catalysts [B1140] Precious-metal-bearing residues in solid form which contain traces of inorganic cyanides [B1150] Precious metals and alloy wastes (gold, silver, the platinum group, but not mercury) in a disper- sible, non-liquid form with appropriate packaging and labelling [B1160] Precious-metal ash from the incineration of printed circuit boards (note the related entry on List A [A1150]) (1) The status of zinc ash is currently under review and there is a recommendation with United Nations Conference on Trade and Development (UNCTAD) that zinc ashes should not be dangerous goods. (2) This entry does not include scrap from electrical power generation. (3) Re-use can include repair, refurbishment or upgrading, but not major reassembly. (4) In some countries these materials destined for direct re-use are not considered wastes. EN Official Journal of the European Communities7. 11. 98 L 298/27 [B1170] Precious-metal ash from the incineration of photographic film [B1180] Waste photographic film containing silver halides and metallic silver [B1190] Waste photographic paper containing silver halides and metallic silver [B1200] Granulated slag arising from the manufacture of iron and steel [B1210] Slag arising from the manufacture of iron and steel including slags as a source of TiO2 and vanadium [B1220] Slag from zinc production, chemically stabilised, having a high iron content (above 20 %) and processed according to industrial specifications (e.g. DIN 4301) mainly for construction [B1230] Mill scaling arising from the manufacture of iron and steel [B1240] Copper oxide mill-scale [B2] Wastes containing principally inorganic constituents, which may contain metals and organic materials [B2010] Wastes from mining operations in non-dispersible form:  Natural graphite waste  Slate waste, whether or not roughly trimmed or merely cut, by sawing or otherwise  Mica waste  Leucite, nepheline and nepheline syenite waste  Feldspar waste  Fluorspar waste  Silica wastes in solid form excluding those used in foundry operations [B2020] Glass waste in non-dispersible form:  Cullet and other waste and scrap of glass except for glass from cathode-ray tubes and other activated glasses [B2030] Ceramic wastes in non-dispersible form:  Cermet wastes and scrap (metal ceramic composites)  Ceramic based fibres not elsewhere specified or included [B2040] Other wastes containing principally inorganic constituents:  Partially refined calcium sulphate produced from flue-gas desulphurisation (FGD)  Waste gypsum wallboard or plasterboard arising from the demolition of buildings  Slag from copper production, chemically stabilised, having a high iron content (above 20 %) and processed according to industrial specifications (e.g. DIN 4301 and DIN 8201) mainly for construction and abrasive applications  Sulphur in solid form  Limestone from the production of calcium cyanamide (having a pH less than 9)  Sodium, potassium, calcium chlorides  Carborundum (silicon carbide)  Broken concrete  Lithium- tantalum and lithium-niobium containing glass scraps [B2050] Coal-fired power plant fly-ash, not included on List A (note the related entry on List A [A2060]) [B2060] Spent activated carbon resulting from the treatment of potable water and processes of the food industry and vitamin production (note the related entry on List A [A4160]) [B2070] Calcium fluoride sludge [B2080] Waste gypsum arising from chemical industry processes not included on List A (note the related entry on List A [A2040]) EN Official Journal of the European Communities 7. 11. 98L 298/28 [B2090] Waste anode butts from steel or aluminium production made of petroleum coke or bitumen and cleaned to normal industry specifications (excluding anode butts from chlor alkali electrolyses and from metallurgical industry) [B2100] Waste hydrates of aluminium and waste alumina and residues from alumina production excluding such materials used for gas cleaning, flocculation or filtration processes [B2110] Bauxite residue (red mud') (pH moderated to less than 11,5) [B2120] Waste acidic or basic solutions with a PH greater than 2 and less than 11,5, which are not corrosive or otherwise hazardous (note the related entry on List A [A4090]) [B3] Wastes containing principally organic constituents, which may contain metals and inor- ganic materials [B3010] Solid plastic waste: The following plastic or mixed plastic materials, provided they are not mixed with other wastes and are prepared to a specification:  Scrap plastic of non-halogenated polymers and co-polymers, including but not limited to the following (1):  ethylene  styrene  polypropylene  polyethylene terephthalate  acrylonitrile  butadiene  polyacetals  polyamides  polybutylene terephthalate  polycarbonates  polyethers  polyphenylene sulphides  acrylic polymers  alkanes C10 - C13 (plasticiser)  polyurethane (not containing CFCs)  polysiloxanes  polymethyl methacrylate  polyvinyl alcohol  polyvinyl butyral  polyvinyl acetate  Cured waste resins or condensation products including the following:  urea formaldehyde resins  phenol formaldehyde resins  melamine formaldehyde resins  expoxy resins  alkyd resins  polyamides  The following fluorinated polymer wastes (2):  Perfluoroethylene/propylene (FEP)  Perfluoroalkoxy alkane (PFA)  Perfluoroalkoxy alkane (MFA)  Polyvinylfluoride (PVF)  Polyvinylidenefluoride (PVDF) (1) It is understood that such scraps are completely polymerized. (2)  Post-consumer wastes are excluded from this entry.  Wastes shall not be mixed.  Problems arising from open-burning practices to be considered. EN Official Journal of the European Communities7. 11. 98 L 298/29 [B3020] Paper, paperboard and paper product wastes The following materials, provided they are not mixed with hazardous wastes: Waste and scrap of paper or paperboard of:  unbleached paper or paperboard or of corrugated paper or paperboard  other paper or paperboard, made mainly of bleached chemical pulp, not coloured in the mass  paper or paperboard made mainly of mechanical pulp (for example, newspapers, journals and similar printed matter)  other, including but not limited to 1. laminated paperboard; 2. unsorted scrap [B3030] Textile wastes The following materials, provided they are not mixed with other wastes and are prepared to a specification:  Silk waste (including cocoons unsuitable for reeling, yarn waste and garnetted stock):  not carded or combed  other  Waste of wool or of fine or coarse animal hair, including yarn waste but excluding garnetted stock:  noils of wool or of fine animal hair  other waste of wool or of fine animal hair  waste of coarse animal hair  Cotton waste (including yarn waste and garnetted stock):  yarn waste (including thread waste)  garnetted stock  other  Flax tow and waste  Tow and waste (including yarn waste and garnetted stock) of true hemp (Cannabis sativa L.)  Tow and waste (including yarn waste and garnetted stock) of jute and other textile bast fibres (excluding flax, true hemp and ramie)  Tow and waste (including yarn waste and garnetted stock) of sisal and other textile fibres of the genus Agave  Tow, noils and waste (including yarn waste and garnetted stock) of coconut  Tow, noils and waste (including yarn waste and garnetted stock) of abaca (Manila hemp or Musa textilis Nee)  Tow, noils and waste (including yarn waste and garnetted stock) of ramie and other vegetable textile fibres, not elsewhere specified or included  Waste (including noils, yarn waste and garnetted stock) of man-made fibres:  of synthetic fibres  of artificial fibres  Worn clothing and other worn textile articles  Used rags, scrap twine, cordage, rope and cables and worn out articles of twine, cordage, rope or cables of textile:  sorted  other [B3040] Rubber wastes The following materials, provided they are not mixed with other wastes:  Waste and scrap of hard rubber (e.g. ebonite)  Other rubber wastes (excluding such wastes specified elsewhere) [B3050] Untreated cork and wood waste:  Wood waste and scrap, whether or not agglomerated in logs, briquettes, pellets or similar forms  Cork waste: crushed, granulated or ground cork EN Official Journal of the European Communities 7. 11. 98L 298/30 [B3060] Wastes arising from agro-food industries provided it is not infectious:  Wine lees  Dried and sterilised vegetable waste, residues and by-products, whether or not in the form of pellets, or a kind used in animal feeding, not elsewhere specified or included  Degras: residues resulting from the treatment of fatty substances or animal or vegetable waxes  Waste of bones and horn-cores, unworked, defatted, simply prepared (but not cut to shape), treated with acid or degelatinised  Fish waste  Cocoa shells, husks, skins and other cocoa waste  Other wastes from the agro-food industry excluding by-products which meet national and international requirements and standards for human or animal consumption [B3070] The following wastes:  Waste of human hair  Waste straw  Deactivated fungus mycelium from penicillin production to be used as animal feed [B3080] Waste parings and scrap of rubber [B3090] Paring and other wastes of leather or of composition leather not suitable for the manufacture of leather articles, excluding leather sludges, not containing hexavalent chromium compounds and biocides (note the related entry on List A [A 3100]) [B3100] Leather dust, ash, sludges or flours not containing hexavalent chromium compounds or biocides (note the related entry on List A [A3090]) [B3110] Fellmongery wastes not containing hexavalent chromium compounds or biocides or infectious substances (note the related entry on List A [A3110]) [B3120] Wastes consisting of food dyes [B3130] Waste polymer ethers and waste non-hazardous monomer ethers incapable of forming peroxides [B3140] Waste pneumatic tyres, excluding those destined for Annex IV.A operations [B4] Wastes which may contain either inorganic or organic constituents [B4010] Wastes consisting mainly of water-based/latex paints, inks and hardened varnishes not containing organic solvents, heavy metals or biocides to an extent to render them hazardous (note the related entry on List A [A4070]) [B4020] Wastes from production, formulation and use of resins, latex, plasticisers, glues/adhesives, not listed on List A, free of solvents and other contaminants to an extent that they do not exhibit Annex III characteristics, e.g. water based, or glues based on casein starch, dextrin, cellulose ethers, polyvinyl alcohols (note the related entry on List A [A3050]) [B4030] Used single use cameras, with batteries not included on List A EN Official Journal of the European Communities7. 11. 98 L 298/31 PART 2 Wastes listed in Decision 94/904/EC establishing a list of hazardous waste pursuant to Article 1(4) of Directive 91/689/EEC on hazardous waste 020000 WASTE FROM AGRICULTURAL, HORTICULTURAL, HUNTING, FISHING AND AQUA- CULTURE PRIMARY PRODUCTION, FOOD PREPARATION AND PROCESSING 020100 Primary production waste 020105 Agrochemical wastes 030000 WASTES FROM WOOD PROCESSING AND THE PRODUCTION OF PAPER, CARD- BOARD, PULP, PANELS AND FURNITURE 030200 Wood preservation waste 030201 Non-halogenated organic wood preservatives 030202 Organochlorinated wood preservatives 030203 Organometallic wood preservatives 030204 Inorganic wood preservatives 040000 WASTES FROM THE LEATHER AND TEXTILE INDUSTRIES 040100 Wastes from the leather industry 040103 Degreasing wastes containing solvents without a liquid phase 040200 Wastes from the textile industry 040211 Halogenated wastes from dressing and finishing 050000 WASTES FROM PETROLEUM REFINING, NATURAL GAS PURIFICATION AND PYRO- LYTIC TREATMENT OF COAL 050100 Oily sludges and solid wastes 050103 Tank bottom sludges 050104 Acid alkyl sludges 050105 Oil spills 050107 Acid tars 050108 Other tars 050400 Spent filter clays 050401 Spent filter clays 050600 Waste from the pyrolytic treatment of coal 050601 Acid tars 050603 Other tars 050700 Wastes from natural gas purification 050701 Sludges containing mercury 050800 Wastes from oil regeneration 050801 Spent filter clays 050802 Acid tars 050803 Other tars 050804 Aqueous liquid waste from oil regeneration 060000 WASTES FROM INORGANIC CHEMICAL PROCESSES 060100 Waste acidic solutions 060101 Sulphuric acid and sulphurous acid 060102 Hydrochloric acid 060103 Hydrofluoric acid 060104 Phosphoric and phosphorous acid EN Official Journal of the European Communities 7. 11. 98L 298/32 060105 Nitric acid and nitrous acid 060199 Waste not otherwise specified 060200 Waste alkaline solutions 060201 Calcium hydroxide 060202 Soda 060203 Ammonia 060299 Wastes not otherwise specified 060300 Waste salts and their solutions 060311 Salts and solutions containing cyanides 060400 Metal-containing wastes 060402 Metallic salts (except 060300) 060403 Wastes containing arsenic 060404 Wastes containing mercury 060405 Wastes containing other heavy metals 060700 Wastes from halogen chemical processes 060701 Wastes containing asbestos from electrolysis 060702 Activated carbon from chlorine production 061300 Wastes from other inorganic chemical processes 061301 Inorganic pesticides, biocides and wood preserving agents 061302 Spent activated carbon (except 060702) 070000 WASTES FROM ORGANIC CHEMICAL PROCESSES 070100 Waste from the manufacture, formulation, supply and use (MFSU) of basic organic chemicals 070101 Aqueous washing liquids and mother liquors 070103 Organic halogenated solvents, washing liquids and mother liquors 070104 Other organic solvents, washing liquids and mother liquors 070107 Halogenated still bottoms and reaction residues 070108 Other still bottoms and reaction residues 070109 Halogenated filter cakes, spent absorbents 070110 Other filter cakes, spent absorbents 070200 Waste from the MFSU of plastics, synthetic rubber and man-made fibres 070201 Aqueous washing liquids and mother liquors 070203 Organic halogenated solvents, washing liquids and mother liquors 070204 Other organic solvents, washing liquids and mother liquors 070207 Halogenated still bottoms and reaction residues 070208 Other still bottoms and reaction residues 070209 Halogenated filter cakes, spent absorbents 070210 Other filter cakes, spent absorbents 070300 Waste from the MFSU of organic dyes and pigments (excluding 061100) 070301 Aqueous washing liquids and mother liquors 070303 Organic halogenated solvents, washing liquids and mother liquors 070304 Other organic solvents, washing liquids and mother liquors 070307 Halogenated still bottoms and reaction residues 070308 Other still bottoms and reaction residues EN Official Journal of the European Communities7. 11. 98 L 298/33 070309 Halogenated filter cakes, spent absorbents 070310 Other filter cakes, spent absorbents 070400 Waste from the MFSU of organic pesticides (except 020105) 070401 Aqueous washing liquids and mother liquors 070403 Organic halogenated solvents, washing liquids and mother liquors 070404 Other organic solvents, washing liquids and mother liquors 070407 Halogenated still bottoms and reaction residues 070408 Other still bottoms and reaction residues 070409 Halogenated filter cakes, spent absorbents 070410 Other filter cakes, spent absorbents 070500 Waste from the MFSU of pharmaceuticals 070501 Aqueous washing liquids and mother liquors 070503 Organic halogenated solvents, washing liquids and mother liquors 070504 Other organic solvents, washing liquids and mother liquors 070507 Halogenated still bottoms and reaction residues 070508 Other still bottoms and reaction residues 070509 Halogenated filter cakes, spent absorbents 070510 Other filter cakes, spent absorbents 070600 Waste from the MFSU of fats, grease, soaps, detergents, disinfectants and cosmetics 070601 Aqueous washing liquids and mother liquors 070603 Organic halogenated solvents, washing liquids and mother liquors 070604 Other organic solvents, washing liquids and mother liquors 070607 Halogenated still bottoms and reaction residues 070608 Other still bottoms and reaction residues 070609 Halogenated filter cakes, spent absorbents 070610 Other filter cakes, spent absorbents 070700 Waste from the MFSU of fine chemicals and chemical products not otherwise specified 070701 Aqueous washing liquids and mother liquors 070703 Organic halogenated solvents, washing liquids and mother liquors 070704 Other organic solvents, washing liquids and mother liquors 070707 Halogenated still bottoms and reaction residues 070708 Other still bottoms and reaction residues 070709 Halogenated filter cakes, spent absorbents 070710 Other filter cakes, spent absorbents 080000 WASTES FROM THE MANUFACTURE, FORMULATION, SUPPLY AND USE (MFSU) OF COATINGS (PAINTS, VARNISHES AND VITREOUS ENAMELS), ADHESIVE, SEALANTS AND PRINTING INKS 080100 Wastes from MFSU of paint and varnish 080101 Waste paints and varnish containing halogenated solvents 080102 Waste paints and varnish free of halogenated solvents 080106 Sludges from paint or varnish removal containing halogenated solvents 080107 Sludges from paint or varnish removal free of halogenated solvents 080300 Waste from MFSU of printing inks EN Official Journal of the European Communities 7. 11. 98L 298/34 080301 Waste ink containing halogenated solvents 080302 Waste ink free of halogenated solvents 080305 Ink sludges containing halogenated solvents 080306 Ink sludges free of halogenated solvents 080400 Wastes from MFSU of adhesives and sealants (including waterproofing products) 080401 Waste adhesives and sealants containing halogented solvents 080402 Waste adhesives and sealants free of halogenated solvents 080405 Adhesives and sealants sludges containing halogenated solvents 080406 Adhesives and sealants sludges free of halogenated solvents 090000 WASTES FROM THE PHOTOGRAPHIC INDUSTRY 090100 Wastes from the photographic industry 090101 Water based developer and activator solutions 090102 Water based offset plate developer solutions 090103 Solvent based developer solutions 090104 Fixer solutions 090105 Bleach solutions and bleach fixer solutions 090106 Waste containing silver from on-site treatment of photographic waste 100000 INORGANIC WASTES FROM THERMAL PROCESSES 100100 Wastes from power station and other combustion plants (except 190000) 100104 Oil fly ash 100109 Sulphuric acid 100300 Wastes from aluminium thermal metallurgy 100301 Tars and other carbon-containing wastes from anode manufacture 100303 Skimmings 100304 Primary smelting slags/white drosses 100307 Spent pot lining 100308 Salt slags from secondary smelting 100309 Black drosses from secondary smelting 100310 Waste from treatment of salt slags and black drosses treatment 100400 Wastes from lead thermal metallurgy 100401 Slags (first and second smelting) 100402 Dross and skimmings (first and second smelting) 100403 Calcium arsenate 100404 Flue gas dust 100405 Other particulates and dust 100406 Solid waste from gas treatment 100407 Sludges from gas treatment 100500 Wastes from zinc thermal metallurgy 100501 Slags (first and second smelting) 100502 Dross and skimmings (first and second smelting) 100503 Flue gas dust 100505 Solid waste from gas treatment 100506 Sludges from gas treatment EN Official Journal of the European Communities7. 11. 98 L 298/35 100600 Wastes from copper thermal metallurgy 100603 Flue gas dust 100605 Waste from electrolytic refining 100606 Solid waste from gas treatment 100607 Sludges from gas treatment 110000 INORGANIC WASTE WITH METALS FROM METAL TREATMENT AND THE COATING OF METALS; NON-FERROUS HYDRO-METALLURGY 110100 Liquid wastes and sludges from metal treatment and coating of metals (e.g. galvanic processes, zinc coating processes, pickling processes, etching, phosphatising, alkaline degreasing) 110101 Cyanidic (alkaline) wastes containing heavy metals other than chromium 110102 Cyanidic (alkaline) wastes which do not contain heavy metals 110103 Cyanide-free wastes containing chromium 110105 Acidic pickling solutions 110106 Acids not otherwise specified 110107 Alkalis not otherwise specified 110108 Phosphatising sludges 110200 Wastes and sludges from non-ferrous hydrometallurgical processes 110202 Sludges from zinc hydrometallurgy (including jarosite, goethite) 110300 Sludges and solids from tempering processes 110301 Wastes containing cyanide 110302 Other wastes 120000 WASTES FROM SHAPING AND SURFACE TREATMENT OF METALS AND PLASTICS 120100 Wastes from shaping (including forging, welding, pressing, drawing, turning, cutting and filing) 120106 Waste machining oils containing halogens (not emulsioned) 120107 Waste machining oils free of halogens (not emulsioned) 120108 Waste machining emulsions containing halogens 120109 Waste machining emulsions free of halogens 120110 Synthetic machining oils 120111 Machining sludges 120112 Spent waxes and fats 120300 Wastes from water and steam degreasing processes (except 110000) 120301 Aqueous washing liquids 120302 Steam degreasing wastes 130000 OIL WASTES (except edible oils, 050000 and 120000) 130100 Waste hydraulic oils and brake fluids 130101 Hydraulic oils, containing PCBs or PCTs 130102 Other chlorinated hydraulic oils (not emulsions) 130103 Non-chlorinated hydraulic oils (not emulsions) 130104 Chlorinated emulsions 130105 Non-chlorinated emulsions 130106 Hydraulic oils containing only mineral oil 130107 Other hydraulic oils 130108 Brake fluids EN Official Journal of the European Communities 7. 11. 98L 298/36 130200 Waste engine, gear and lubricating oils 130201 Chlorinated engine, gear and lubricating oils 130202 Non-chlorinated engine, gear and lubricating oils 130203 Other machine, gear and lubricating oils 130300 Waste insulating and heat transmission oils and other liquids 130301 Insulating or heat transmission oils and other liquids containing PCBs or PCTs 130302 Other chlorinated insulating and heat transmission oils and other liquids 130303 Non-chlorinated insulating and heat transmission oils and other liquids 130304 Synthetic insulating and heat transmission oils and other liquids 130305 Mineral insulating and heat transmission oils 130400 Bilge oils 130401 Bilge oils from inland navigation 130402 Bilge oils from jetty sewers 130403 Bilge oils from other navigation 130500 Oil/water separator contents 130501 Oil/water separator solids 130502 Oil/water separator sludges 130503 Interceptor sludges 130504 Desalter sludges or emulsions 130505 Other emulsions 130600 Oil waste not otherwise specified 130601 Oil waste not otherwise specified 140000 WASTES FROM ORGANIC SUBSTANCES EMPLOYED AS SOLVENTS (except 070000 and 080000) 140100 Wastes from metal degreasing and machinery maintenance 140101 Chlorofluorocarbons 140102 Other halogenated solvents and solvent mixes 140103 Other solvents and solvent mixes 140104 Aqueous solvent mixes containing halogens 140105 Aqueous solvent mixes free of halogens 140106 Sludges or solid wastes containing halogenated solvents 140107 Sludges or solid wastes free of halogenated solvents 140200 Wastes from textile cleaning and degreasing of natural products 140201 Halogenated solvents and solvent mixes 140202 Solvent mixes or organic liquids free of halogenated solvents 140203 Sludges or solid wastes containing halogenated solvents 140204 Sludges or solid wastes containing other solvents 140300 Wastes from the electronic industry 140301 Chlorofluorocarbons 140302 Other halogenated solvents 140303 Solvents and solvent mixes free of halogenated solvents 140304 Sludges or solid wastes containing halogenated solvents 140305 Sludges or solid wastes containing other solvents EN Official Journal of the European Communities7. 11. 98 L 298/37 140400 Wastes from coolants, foam/aerosol propellents 140401 Chlorofluorocarbons 140402 Other halogenated solvents and solvent mixes 140403 Other solvents and solvent mixes 140404 Sludges or solid wastes containing halogenated solvents 140405 Sludges or solid wastes containing other solvents 140500 Wastes from solvent and coolant recovery (still bottoms) 140501 Chlorofluorocarbons 140502 Halogenated solvents and solvent mixes 140503 Other solvents and solvent mixes 140504 Sludges containing halogenated solvents 140505 Sludges containing other solvents 160000 WASTE NOT OTHERWISE SPECIFIED IN THE CATALOGUE 160200 Discarded equipment and shredder residues 160201 Transformers and capacitors containing PCB or PCTs 160400 Waste explosives 160401 Waste ammunition 160402 Fireworks waste 160403 Other waste explosives 160600 Batteries and accumulators 160601 Lead batteries 160602 Ni-Cd batteries 160603 Mercury dry cells 160606 Electrolyte from batteries and accumulators 160700 Waste from transport and storage tank cleaning (except 050000 and 120000) 160701 Waste from marine transport tank cleaning, containing chemicals 160702 Waste from marine transport tank cleaning, containing oil 160703 Waste from railway and road transport tank cleaning containing oil 160704 Waste from railway and road transport tank cleaning containing chemicals 160705 Waste from storage tank cleaning, containing chemicals 160706 Waste from storage tank cleaning, containing oil 170000 CONSTRUCTION AND DEMOLITION WASTE (INCLUDING ROAD CONSTRUCTION) 170600 Insulation materials 170601 Insulation materials containing asbestos 180000 WASTES FROM HUMAN OR ANIMAL HEALTH CARE AND/OR RELATED RESEARCH (excluding kitchen and restaurant wastes which do not arise from immediate health care) 180100 Waste from natal care, diagnosis, treatment or prevention of disease in humans 180103 Other wastes whose collection and disposal is subject to special requirements in view of the prevention of infection 180200 Waste from research, diagnosis, treatment or prevention of disease involving animals 180202 Other wastes whose collection and disposal is subject to special requirements in view of the prevention of infection 180204 Discarded chemicals EN Official Journal of the European Communities 7. 11. 98L 298/38 190000 WASTES FROM WASTE TREATMENT FACILITIES, OFF-SITE WASTE WATER TREAT- MENT PLANTS AND THE WATER INDUSTRY 190100 Wastes from incineration or pyrolysis of municipal and similar commercial, industrial and institutional wastes 190103 Fly ash 190104 Boiler dust 190105 Filter cake from gas treatment 190106 Aqueous liquid waste from gas treatment and other aqueous liquid wastes 190107 Solid waste from gas treatment 190110 Spent activiated carbon from flue-gas treatment 190200 Wastes from specific physico/chemical treatments of industrial wastes (e.g. dechroma- tation, decyanidation, neutralisation) 190201 Metal hydroxide sludges and other sludges from metal insolubilisation treatment 190400 Vitrified wastes and wastes from vitrification 190402 Fly ash and other flue-gas treatment wastes 190403 Non-vitrified solid phase 190800 Wastes from waste water treatment plants not otherwise specified 190803 Grease and oil mixture from oil/waste water separation 190806 Saturated or spent ion exchange resins 190807 Solutions and sludges from regeneration of ion exchangers 200000 MUNICIPAL WASTES AND SIMILAR COMMERCIAL, INDUSTRIAL AND INSTITU- TIONAL WASTES INCLUDING SEPARATELY COLLECTED FRACTIONS 200100 Separately collected fractions 200112 Paint, inks, adhesives and resins 200113 Solvents 200117 Photo chemicals 200119 Pesticides 200121 Fluorescent tubes and other mercury containing waste EN Official Journal of the European Communities7. 11. 98 L 298/39 PART 3 Waste from Annexes III and IV to Regulation (EEC) No 259/93. The wastes numbered AB 130, AC 020, AC 250, AC 260, AC 270 and AD 160 have been deleted since they have been considered, in accordance with the procedure laid down in Article 18 of Directive 75/442/EEC, to be clearly non-hazardous and therefore shall not be subject to the export ban. AMBER LIST OF WASTES (*) AA. METAL BEARING WASTES AA 010 ex 2619 00 Dross, scalings and other wastes from the manufacture of iron and steel (**) AA 020 ex 2620 19 Zinc ashes and residues (**) AA 030 2620 20 Lead ashes and residues (**) AA 040 ex 2620 30 Copper ashes and residues (**) AA 050 ex 2620 40 Aluminium ashes and residues (**) AA 060 ex 2620 50 Vanadium ashes and residues (**) AA 070 2620 90 Ashes and residues (**) containing metals or metal compounds not elsewhere specified or included AA 080 ex 8112 91 Thallium waste scrap and residues AA 090 ex 2804 80 Arsenic waste and residues (**) AA 100 ex 2805 40 Mercury waste and residues (**) AA 110 Residues from alumina production not elsewhere specified or included AA 120 Galvanic sludges AA 130 Liquors from the pickling of metals AA 140 Leaching residues from zinc processing, dusts and sludges such as jarosite, hematite, goethite, etc. AA 150 Precious metal bearing residues in solid form which contain traces of inorganic cyanides AA 160 Precious metal ash, sludge, dust and other residues such as: AA 161  Ash from incineration of printed circuit boards AA 162  Photographic film ash AA 170 Lead-acid batteries, whole or crushed AA 180 Used batteries or accumulators, whole or crushed, other than lead-acid batteries, and waste and scrap arising from the production of batteries and accumulators, not otherwise specified or included AA 190 8104 20 Magnesium waste and scrap that is flammable, pyrophoric or emits, upon contact with water, flammable gases in dangerous quantities. AB. WASTES CONTAINING PRINCIPALLY INORGANIC CONSTITUENTS, WHICH MAY CONTAIN METALS AND ORGANIC MATERIALS AB 010 2621 00 Slag, ash and residues (**), not elsewhere specified or included AB 020 Residues arising from the combustion of municipal/household wastes AB 030 Wastes from non-cyanide based systems which arise from surface treatment of metals AB 040 ex 7001 00 Glass waste from cathode-ray tubes and other activated glasses AB 050 ex 2529 21 Calcium fluoride sludge AB 060 Other inorganic fluorine compounds in the form of liquids or sludges AB 070 Sands used in foundry operations AB 080 Waste catalysts not on the green list AB 090 Waste hydrates of aluminium AB 100 Waste alumina EN Official Journal of the European Communities 7. 11. 98L 298/40 AB 110 Basic solutions AB 120 Inorganic halide compounds, not elsewhere specified or included AB 140 Gypsum arising from chemical industry processes AB 150 Unrefined calcium sulphite and calcium sulphate from flue-gas desulphurization (FGD) AC. WASTES CONTAINING PRINCIPALLY ORGANIC CONSTITUENTS, WHICH MAY CONTAIN METALS AND INORGANIC MATERIALS AC 010 ex 2713 90 Waste from the production/processing of petroleum coke and bitumen, excluding anode butts AC 030 Waste oils unfit for their originally intended use AC 040 Leaded petrol (gasoline) sludges AC 050 Thermal (heat transfer) fluids AC 060 Hydraulic fluids AC 070 Brake fluids AC 080 Antifreeze fluids AC 090 Waste from production, formulation and use of resins, latex, plasticizers, glues and adhesives AC 100 ex 3915 90 Nitrocellulose AC 110 Phenols, phenol compounds including chlorophenol in the form of liquids or sludges AC 120 Polychlorinated naphtalenes AC 130 Ethers AC 140 Triethylamine catalyst for setting foundry sands AC 150 Chlorofluorocarbons AC 160 Halons AC 170 Treated cork and wood wastes AC 180 ex 4110 00 Leather dust, ash, sludges and flours AC 190 Fluff-light fraction from automobile shredding AC 200 Organic phosphorous compounds AC 210 Non-halogenated solvents AC 220 Halogenated solvents AC 230 Halogenated or unhalogenated non-aqueous distillation residues arising from organic solvent recovery operations AC 240 Wastes arising from the production of aliphatic halogenated hydrocarbons (such as chloromethanes, dichloro-ethane, vinyl chloride, vinylidene chloride, allyl chloride and epichlorhydrin) AD. WASTES WHICH MAY CONTAIN EITHER INORGANIC OR ORGANIC CONSTITUENTS AD 010 Wastes from the production and preparation of pharmaceutical products AD 020 Wastes from the production, formulation and use of biocides and phytopharmaceut- icals AD 030 Wastes from the manufacture, formulation and use of wood preserving chemicals AD 040 Wastes that contain, consist of or are contaminated with any of the following:  Inorganic cyanides, excepting precious metal-bearing residues in solid form containing traces of inorganic cyanides EN Official Journal of the European Communities7. 11. 98 L 298/41 AD 050  Organic cyanides AD 060 Waste oils/water, hydrocarbons/water mixtures, emulsions AD 070 Wastes from production, formulation and use of inks, dyes, pigments, paints, lacquers, varnish AD 080 Wastes of an explosive nature, when not subject to specific other legislation AD 090 Wastes from production, formulation and use of reprographic and photographic chemicals and materials not elsewhere specified or included AD 100 Wastes from non-cyanide based systems which arise from surface treatment of plastics AD 110 Acidic solutions AD 120 Ion exchange resins AD 130 Single-use cameras with batteries AD 140 Wastes from industrial pollution control devices for cleaning of industrial off-gases, not elsewhere specified or included AD 150 Naturally occurring organic material used as a filter medium (such as bio-filters) AD 170 ex 2803 Spent activated carbon having hazardous characteristics and resulting from its use in the inorganic chemical, organic chemical and pharmaceutical industries, waste water treatment, gas/air cleaning processes and similar applications. (*) Wherever possible, the code number of the Harmonized Commodity Description and Coding System, established by the Brussels Convention on 14 June 1983 under the auspices of the Customs Cooperation Council (Harmonized System) is listed opposite an entry. This code may apply to both wastes and products. This Regulation does not include items which are not wastes. Therefore, the code  used by customs officials in order to facilitate their procedures as well as by others  is only provided here to help in identifying wastes that are listed and subject to this Regulation. However, corresponding official Explanatory Notes as issued by the Customs Cooperation Council should be used as interpretative guidance to identify wastes covered by generic headings. The indicative ex' identifies a specific item contained within a heading of the Harmonized System code. The code in bold in the first column is the OECD code: it consists of two letters (one for the list: Amber or Red, and one for the category of waste: A, B, C, . . .) followed by a number. (**) This listing includes wastes in the form of ash, residue, slag, dross, skimming, scaling, dust, powder, sludge and cake, unless a material is expressly listed elsewhere. RED LIST OF WASTE RA. WASTES CONTAINING PRINCIPALLY ORGANIC CONSTITUENTS, WHICH MAY CONTAIN METALS AND INORGANIC MATERIALS RA 010 Waste substances and articles containing, consisting of or contaminated with polychlorinated biphenyl (PCB) and/or polychlorinated terphenyl (PCT) and/or polybrominated biphenyl (PBB), including any other polybrominated analogues of these compounds, at a concentration level of 50 mg/kg or more RA 020 Waste tarry residues (excluding asphalt cements) arising from refining, distillation and any pyrolitic treatment RB. WASTES CONTAINING PRINCIPALLY INORGANIC CONSTITUENTS, WHICH MAY CONTAIN METALS AND ORGANIC MATERIALS RB 010 Asbestos (dusts and fibres) RB 020 Ceramic-based fibres of physico-chemical characteristics similar to those of asbestos RC. WASTES WHICH MAY CONTAIN EITHER INORGANIC OR ORGANIC CONSTITUENTS Wastes that contain, consist of or are contaminated with any of the following: RC 010  Any congenor of polychlorinated dibenzo-furan RC 020  Any congenor of polychlorinated dibenzo-dioxin RC 030 Leaded anti-knock compounds sludges RC 040 Peroxides other than hydrogen peroxide'